     Case 2:20-cv-01283-MCE-AC Document 10 Filed 08/16/21 Page 1 of 1



1

2

3

4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9
                         EASTERN DISTRICT OF CALIFORNIA
10

11   ADRIANA BATES, an individual,               Case No.: 2:20-cv-01283-MCE-AC
12                Plaintiff,                     Assigned to the Hon. Morrison C.
                                                 England Jr.
13         v.
14   FCA US LLC, a Delaware Corporation,         ORDER
     and DOES 1 through 10, inclusive,
15
                  Defendants.
16

17

18         Based on the stipulation of the parties, and good cause appearing therefore,
19   the stipulation is approved. The entire action, including all claims and
20   counterclaims stated herein against all parties, is hereby ORDERED dismissed
21   with prejudice, each side to bear its own costs and attorneys’ fees. The clerk of the
22   Court is directed to close this case.
23         IT IS SO ORDERED.
24
     Dated: August 13, 2021

25

26

27

28
